DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

Claims 1-20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-17 of prior U.S. Patent No. 11,125,122. This is a statutory double patenting rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knob et al. (U.S. Publication 2014/0083389), hereinafter “Knob”.
Regarding claim 1, Knob discloses an engine head assembly for an internal combustion engine comprising: an engine head having a fluid conduit formed therein (paragraph 25); a valve (3); a valve seat insert (5) positioned at least partially within the 

    PNG
    media_image1.png
    661
    895
    media_image1.png
    Greyscale


Regarding claim 2, Knob discloses the engine head assembly of claim 1, further comprising a conical surface (surface above throat mentioned in figure above) extending from the top convex arcuate blend to the throat, the conical surface being configured to form a venturi to accelerate an incoming flow of gases (shown in figure above).
Regarding claim 7, Knob discloses the engine head assembly of claim 1, wherein the radially inner surface includes a cylindrical surface extending axially from the top convex arcuate blend to the radially inner convex arcuate segment. Knob still shows a curved cylindrical shape. 

Regarding claim 9, Knob discloses the engine head assembly of claim 1, further comprising a cylinder that is in fluid communication with the fluid conduit, a piston disposed in the cylinder that is configured to translate upwardly and downwardly in the cylinder (inherent that the cylinder head is for the cylinder and piston), and the valve (3) is disposed between the piston and the valve seat insert (shown in figure 4), the valve including an upwardly facing shut off surface that is configured to engage and disengage the valve seat insert (shown in figure 4).
Regarding claim 10, Knob discloses the engine head assembly of claim 9, wherein the upwardly facing shut off surface is conical (shown in figure provided above with reference number 21).
Regarding claim 11, Knob discloses a valve seat insert for a valve in an internal combustion engine comprising: an annular body defining a valve seat cylindrical axis, and a radial direction that is perpendicular to the valve seat cylindrical axis, a first axial end surface, and a second axial end surface; the annular body further having a radially inner surface defining a throat, a radially outer peripheral surface, and a valve seating surface extending axially and radially between the radially inner surface and the second axial end surface; and a top convex arcuate blend extending from the first axial end surface to the radially inner surface; wherein the valve seating surface includes in a plane containing the valve seat cylindrical axis and the radial direction, a radially outer  Refer to the rejection of claim 1 for further details since the limitations are similar. 
Regarding claim 12, Knob discloses the valve seat insert of claim 11, wherein the radially inner surface includes in a plane containing the valve seat cylindrical axis and the radial direction, a vertical segment interposed axially between the first axial end surface and the second axial end surface. The vertical segment is added in figure below. 

    PNG
    media_image2.png
    661
    895
    media_image2.png
    Greyscale


Regarding claim 15, Knob discloses a valve seat insert for a valve in an internal combustion engine comprising: an annular body defining a valve seat cylindrical axis, and a radial direction that is perpendicular to the valve seat cylindrical axis, a first axial end surface, and a second axial end surface; the annular body further having radially inner surface defining a throat, a radially outer peripheral surface, and a valve seating surface extending between the radially inner surface and the second axial end surface; and a top convex arcuate blend surface extending from the first axial end surface to the radially inner surface; wherein the valve seating surface includes in a plane containing the valve seat cylindrical axis and the radial direction, a radially outer convex arcuate segment forming a first wear crown, a radially inner convex arcuate segment forming a second wear crown, a linear segment extending axially and radially between the radially outer convex arcuate segment and the radially inner convex arcuate segment defining a break-in contact width, the convex arcuate blend surface defines a top radius of curvature, and the radially outer convex arcuate segment defines a radially outer convex radius of curvature that is greater than the top radius of curvature (shown in Refer to the rejection of claim 1 for further details since the limitations are similar.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 16-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Knob.
Regarding claim 3-4, 16-20, Knob discloses the claimed invention but is silent to disclose wherein the conical surface forms an acute angle with the longitudinal axis ranging from 0 degrees to 10.0 degrees, wherein the linear segment of the valve seating surface defines a break-in contact width that ranges from 4.0 millimeters to 5.0 millimeters, wherein the break-in contact width is greater than 3.9 millimeters, and the top radius of curvature is greater than 0.3 millimeters, wherein the radially outer convex radius of curvature is greater than 1.9 millimeters, and the radially inner convex arcuate .
Allowable Subject Matter
Claims 5-6 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  There is no prior art that teaches all the limitations of claims 5 and 14, but more specifically, the top flow radius of curvature within a specific range, the outer radius of curvature within the specified range, the inner radius of curvature being within a specific range, a top blend radius of curvature being within the specified range, a radially inner arcuate segment having a specific range for the radius of curvature, and a linear segment being within a specific range. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED O HASAN whose telephone number is (571)272-0990. The examiner can normally be reached Monday-Friday; 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED O HASAN/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        2/22/2022